Citation Nr: 1508949	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  07-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1980, December 1990 to April 1991, and from October 2001 to October 2002.  The Veteran also had additional service in the United States Navy Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part, denied service connection for diabetes mellitus, type II.  

In June 2010, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic (i.e., paperless) claims file, so it is of record.  

In January 2011 and August 2013, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that his current diabetes mellitus is related to his Navy service.  At various times, he has contended either that this disease began during a period of active duty for training (ACDUTRA) in June or July 1996, or, alternatively, that it was permanently aggravated by a period of active duty from October 2001 to October 2002.

Governing statute and regulation provide that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term "veteran" is defined, in relevant part, as a person who served in the active military, naval, or air service.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").  The fact that a claimant has established status as a veteran for other periods of service, as in this case, does not obviate the need to establish that he is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to veterans.  For example, presumptive periods do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

The Veteran has made varying contentions regarding the date of incurrence of his diabetes mellitus over the years.  For example, in his initial June 2005 service connection claim, he said that diabetes mellitus, type 2, began on May 2, 1996.  At his September 2005 VA examination, he said he had an elevated blood glucose level in May 1996, and that this was again noted during a U.S. Navy physical examination.  He related that his blood glucose levels remained well-controlled until his deployment to Guam in 2001, when he had elevated blood glucose levels.  In his August 2008 substantive appeal, he said he had diabetes since 1996 when a routine Navy Reserve physical examination found the disease, and that it worsened during his 2001 period of service, with medication required for treatment, and said he never had to take medication for diabetes before that period of service.

At his June 2010 Board hearing, the Veteran contended that his diabetes mellitus began in June 1996, and was permanently aggravated during his October 2001 to October 2002 period of active duty.  He testified that at the beginning of this period of active service, his diabetes mellitus was managed by diet and exercise, but that by October 2002, he had to take medication for this disease, and that he had not previously had to take any medication for this condition.  He essentially asserted that his diabetes mellitus was permanently worsened during this period of service, during which he was stationed in Guam.  

In a January 2015 written brief, the Veteran's representative contended that the Veteran's diabetes mellitus began and was diagnosed by a Navy doctor in 1996 during a two-week period of "active training."  In light of this contention, the Board finds that on remand, the AOJ should attempt to verify the complete dates and types of the Veteran's service during the period from May 1996 to September 1996.

Medical records on file reflect that diabetes mellitus was first diagnosed in mid-1996.  Service treatment records include a report of a July 13, 1996 annual certificate of physical condition.  A July 14, 1996 handwritten physician's note on this report indicated that a urinalysis performed that day showed 3+ glucose.  The Veteran denied a personal history of blood sugar problems.  Additional testing was planned.  

A private medical record from Dr. F., dated on July 24, 1996, reflects that the Veteran complained of fatigue for one year, with recent polyuria, polydipsia, and blurred vision.  It was noted that a July 13, 1996 urinalysis at a Naval Air Station showed 3+ glucose.  Dr. F. provided a diagnostic assessment of rule out diabetes mellitus.  Laboratory tests were conducted, and diabetes mellitus was thereafter diagnosed.  By a letter dated in October 1996, Dr. F. stated that the Veteran was in his usual state of good health until recently when he noted episodes of polyuria, polydipsia and some blurring of vision, and a urine test in July 1996 revealed elevated levels of glucose.  He stated that during a clinic visit on July 24, 1996, additional laboratory studies confirmed that the Veteran did indeed have the onset of non-insulin-dependent diabetes mellitus.  

An August 1996 service treatment record reflects a diagnostic assessment of diabetes mellitus.  This record and an August 1996 memorandum from the Navy reflects that the Veteran was placed on a temporarily not physically qualified (TNPQ) status that same day because of diabetes.  A November 1996 memorandum reflects that he was released to full duty status.

In August 2013, the Board remanded the claim for service connection for diabetes mellitus, type II, in order to obtain a supplemental medical opinion addressing the likelihood that the Veteran's current diabetes was caused by or the result of his earlier periods of active duty or was aggravated by his third period of active duty from October 2001 to October 2002.  See the August 2013 Board remand.  

Such a medical opinion was obtained in September 2013, but the Board finds that this opinion was based on an inadequate rationale, and an addendum opinion must therefore be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, or notify the claimant why one will not or cannot be provided).  The Court has indicated that that it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In September 2013, a VA examiner provided a supplemental opinion in a September 2013 Medical Opinion Disability Benefits Questionnaire (DBQ).  The VA physician concluded that the Veteran's diabetes mellitus, type II, clearly and unmistakably existed prior to his third period of active duty service (October 2001 to October 2002), but was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner further concluded that the Veteran's diabetes mellitus, type II, was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that there is no clear evidence that the Veteran's diabetes mellitus, type II, developed between his first two periods of active duty, i.e., February 1967 to January 1980, and from December 1990 to April 1991.  The examiner further added that there is no evidence that his diabetes mellitus, type II, was permanently aggravated during his third period of active duty because service treatment records note that "his [diabetes] [mellitus] was stable during that timeframe."  See the September 2013 Medical Opinion DBQ.  

The Board acknowledges the conclusions reached by the September 2013 examiner, but finds that additional supporting medical rationale is needed as to whether diabetes mellitus increased in severity during the October 2001 to October 2002 period of service.  As noted, the Veteran has testified that his blood sugar levels were controlled by diet and exercise until his 2001-2002 period of active duty, and that he never needed medication for diabetes mellitus until the end of that period of service.  In addition, the Veteran's service treatment records show that shortly after entering his third period of active duty, the Veteran visited sick call in November 2001.  It was noted that he had a history of non-insulin dependent diabetes mellitus controlled by diet and exercise.  However, he admitted to being unable to check his blood sugar levels, and he had been stressed with being recalled to active duty.  He was given the necessary medical equipment at that sick visit to begin testing and checking his blood sugar levels.  A January 2002 service treatment record reflects that the Veteran's finger stick blood glucose ranged between 90 and 157.  On medical examination in October 2002, prior to discharge, laboratory testing reflected high blood glucose levels.  On reserve medical examination performed in August 2003, the examiner diagnosed diabetes mellitus, type II, diet-controlled.  Blood glucose was 144.  The examiner also noted that this disease was diagnosed in 1996. 

The September 2013 examiner did not sufficiently discuss the above service treatment records dated during the 2001-2002 period of service when rendering the requested medical opinion.  On remand, additional medical comment is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact any indicated agency or service records repository, and request verification of the complete dates and types of the Veteran's service from May 1996 to September 1996, whether it was active duty, active duty for training, inactive duty training, active duty for special work, etc.  

*In particular, attempt to verify the Veteran's duty status on July 13 and 14, 1996.  

If this information is unavailable, the file should be annotated to this effect.

2.  Then, obtain an addendum medical opinion from the VA examiner who provided the September 2013 medical opinion, or, if that examiner is unavailable, from another appropriate examiner, as to the etiology and date of onset of current diabetes mellitus.  The claims file must be made available to and reviewed by the VA examiner.  The AOJ should advise the examiner of any verified dates of service in 1996.

Based on review of the claims file, including a complete copy of this remand, the examiner is asked to issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

(a) Based on the dates of service provided by the AOJ, the examiner should provide an opinion as to the likelihood (likely, at least as likely as not, or unlikely) that diabetes mellitus was first manifested during a verified period of service in 1996.

(b) The examiner should specifically provide an opinion as to whether the Veteran's pre-existing diabetes mellitus, previously diagnosed in 1996, increased in severity during his active duty military service from October 2001 to October 2002.  

If his diabetes mellitus increased in severity during this period of service, the examiner should also provide an opinion as to whether or not pre-existing diabetes mellitus was aggravated (permanently worsened beyond the normal progress of the disorder) during this period of service.

In rendering the above opinion the examiner must consider the Veteran's statements and testimony that his diabetes mellitus, type II, was worsened by his third period of active duty from October 2001 to October 2002.  The examiner must also consider his service treatment records, which reflect complaints of not being able to check his blood sugar levels since being recalled to his third period of active duty, and the laboratory testing reflecting high blood glucose levels in October 2002, prior to discharge.

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




